DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 05/14/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 16, and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “two or more first side members having a complimentary first mating pair member at a first end and a first compressor at a second end” and “a number of second side members equal to the number of first side members and each second side member having a complimentary second mating pair member at a first end and a second compressor at a second end”.  It is unclear whether the two or more first side members each comprise a complimentary first mating pair member at a first end and a first compressor at a second end or whether the complimentary first mating pair member and the first compressor are on opposite ends of the totality of the first side members (i.e., having only one complimentary first mating pair member and only one first compressor associated with each second side members comprises its own second mating pair member and second compressor, therefore rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, 16, 25-29, 31-39, and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0343599 A1 to Smith et al. (hereinafter “Smith”) (cited in an IDS dated 05/11/18).
Regarding claim 8, Smith discloses (see abstract; Figs. 15-16; [0110]-[0136] & [0163]-[0170]) a modular collar system (106, see Fig. 16, note that as per [0170], section 107 may comprise laryngeal bridge 105 as shown in Fig. 15, which divides front section 107 into two sections) for constructing a collar sized to be worn around the neck of a human subject (see at least [0111]), the system comprising: (a) a central member (108) having a first mating pair member (end of 108 that interfaces with 110) at a first end and a second mating pair member (end of 108 that interfaces with 111) at a second end  (see Fig. 16 and [0170]); (b) a first side member (portion of section 107 between 110 and laryngeal bridge 0 is formed by mating the first mating pair member of the central member with the complimentary first mating pair member of the first side member and mating the second mating pair member of the central member with the complimentary second mating pair member of the second side member (see [0170], as shown in Fig. 16, the device forms a collar having an arc greater than 1800 when the mating pieces are engaged with each other),  wherein the first and second compressors are positioned on the collar to contact two or more neck veins of the human subject when the collar is worn around the neck (see Fig. 16, [0110]-[0111], and [0170]) wherein the collar is adapted to exert an inwardly-directed force on the first and second compressors when worn (see Fig. 16, [0110], [0120], and [0170]) wherein the first and second compressors are slidably engaged with the first and second side members, respectively (see [0115], slideably engage the front section as they are slid into place between the neck and the device and adhered to the device).
Smith further discloses (claim 9) wherein the first mating pair member and the complimentary first mating pair member form a reversible attachment and/or the second mating pair member and the complimentary second mating pair member form a reversible attachment (see Fig. 16 and [0170], can attach or detach ends of 108 into points 110 and 111 as many times as desired); (claim 11) wherein the first and second compressors are expandable in a direction facing the neck when worn (see Fig. 16, [0113], and  [0170], for example, when the collar is readjusted by loosening the collar, the compressed protuberances 103 will expand in the direction facing the neck when worn (and then would re-compress when an optimum fit is acheived again); (claim 16) wherein the first and second compressors are claim 38) a bend angle sensor configured and positioned to detect a bend angle of the collar a bend angle sensor configured and positioned to detect a bend angle of the collar (see [0146], note that the sensors disclosed detect when the protuberance is properly placed over a neck vein and is exerting an appropriate pressure to restrict blood flow, if the collar is bent, this is an “environmental…characteristic or performance aspect of the wearer” and the bent collar will not result in sufficient contact of the protuberance and the disclosed sensor would be capable of detecting an incorrect bend angle of the collar).

Regarding claim 25, Smith discloses (see abstract; Figs. 15-16; [0111]-[0136] & [0163]-[0170]) an expandable collar (106, see Fig. 16, note that as per [0170], section 107 may comprise laryngeal bridge 105 as shown in Fig. 15, which divides front section 107 into two sections) sized to be worn around the neck of a human subject (see [0170]), the collar comprising: (a) a central member (108) having a first end (110) and a second end (111); (b) a first side member (portion of section 107 between 110 and laryngeal bridge 105) having a first end (near #110) slidably engaged with the first end of the central member (see Fig. 16 and [0170]) and a second end (nearer bridge 105) comprising a first compressor (protuberance 103, see [0170]); and (c) a second side member (portion of section 107 between 111 and laryngeal bridge 105) having a first end (near #111) slidably engaged with the second end of the central member and a second end (nearer bridge 105) comprising a second compressor (protuberance 103, see [0170]); wherein the central, first side, and second side members define an arc of less than 3600 and greater than 1800 (as shown in Fig. 16, as discussed above, the first and second side members are not interpreted to include the laryngeal bridge 105, therefore because the laryngeal bridge 105 is necessary to make the entire collar have an arc of 360o, then the central, first side, and second side members 0 since that grouping of structures doesn’t have the laryngeal bridge 105) having a diameter (as shown in Fig. 16); wherein the diameter is altered by the slidable engagement of the first side member and the central member, and/or by the slidable engagement of the second side member and the central member (see Fig. 16 and [0170], the diameter of the collar is adjustable by sliding the ends 110 and 111 through the "buckle" or "gap" in front section 107 as shown in a direction towards the back of the collar which will tighten the collar around the user and thus alter the diameter D); and wherein the collar is adapted to exert an inwardly-directed force on the first and second compressors when worn (see [0170]).
Smith further discloses (claim 26) wherein the first and second compressors are slidably engaged with the first and second side members, respectively (see [0115], slideably engage the front section as they are slid into place between the neck and the device and adhered to the device); (claim 27) wherein the first and second compressors are removably attached to the first and second side members, respectively (see [0115]); (claim 28) wherein the first and second compressors are expandable in a direction facing the neck when worn (see [0112]); (claim 29) wherein the central member further comprises a fit adjustment element attached to a surface facing the neck when worn (see Fig. 16 and [0170], as one tightens the collar, the body-facing surface portion transitions to become part of the "flap" that adjusts the fit and is attached to the other collar via velcro); and (claim 39) a bend angle sensor configured and positioned to detect a bend angle of the collar (see [0146], note that the sensors disclosed detect when the protuberance is properly placed over a neck vein and is exerting an appropriate pressure to restrict blood flow, if the collar is bent, this is an “environmental…characteristic or performance aspect of the wearer” and the bent collar will not result in sufficient contact of the protuberance and the disclosed sensor would be capable of detecting an incorrect bend angle of the collar).

Regarding claim 31, Smith discloses (see abstract; Figs. 15-16; [0111]-[0136] & [0163]-[0170]) a collar (106, see Fig. 16, note that as per [0170], section 107 may comprise laryngeal bridge 105 as shown in Fig. 15, which divides front section 107 into two sections) sized to be worn around the neck of a human subject (see [0170]), the collar comprising: a central member (108) having a first end (110) and a second end (111);  a first side member (portion of section 107 between 110 and laryngeal bridge 105) having a first end (near #110) engaged with the first end of the central member (see Fig. 16 and [0170]) and a second end (nearer bridge 105) comprising a first compressor (protuberance 103, see [0170]); and a second side member (portion of section 107 between 111 and laryngeal bridge 105) having a first end (near #111) engaged with the second end of the central member and a second end (nearer bridge 105) comprising a second compressor (protuberance 103, see [0170]); wherein the central, first side, and second side members define an arc of less than 3600 and greater than 1800 (as shown in Fig. 16, as discussed above, the first and second side members are not interpreted to include the laryngeal bridge 105, therefore because the laryngeal bridge 105 is necessary to make the entire collar have an arc of 360o, then the central, first side, and second side members would have an arc less than 3600 since that grouping of structures doesn’t have the laryngeal bridge 105) having a diameter (as shown in Fig. 16) that is alterable (see Fig. 16 and [0170], the diameter of the collar is adjustable by sliding the ends 110 and 111 through the "buckle" or "gap" in front section 107 as shown in a direction towards the back of the collar which will tighten the collar around the user and thus alter the diameter D); the first and second compressors are movably engaged with the first and second side members, respectively (see [0115], moveably engage the front section as they are slid into place between the neck and the device and adhered to the device); and wherein the collar is adapted to exert an inwardly-directed force on the first and second compressors when worn (see [0170]).
Smith further discloses (claim 32) wherein the first and second compressors are slidably engaged with the first and second side members, respectively (see [0115], slideably engage the front claim 33) wherein the first end of the first side member has a first releasable engagement (110) with the first end of the central member and the first end of the second side member has a second releasable engagement (111) with the second end of the central member, and wherein the diameter is alterable by replacing one or more of the first side member, the second side member, and the central member at the first or second releasable engagements (see Fig. 16 and [0170]); (claim 34) wherein the first end of the first side member has a first slidable engagement (110) with the first end of the central member, and wherein the diameter is altered by the first slidable engagement of the first side member and the central member (can make the diameter smaller by passing more of back section 108 through end section 110) (see Fig. 16 and [0170]); (claims 35-36) wherein the first end of the second side member has a second slidable engagement (111) with the first end of the central member, and wherein the diameter is altered by the second slidable engagement of the second side member and the central member (can make the diameter smaller by passing more of back section 108 through end section 111) (see Fig. 16 and [0170]); and (claim 37) a bend angle sensor configured and positioned to detect a bend angle of the collar (see [0146], note that the sensors disclosed detect when the protuberance is properly placed over a neck vein and is exerting an appropriate pressure to restrict blood flow, if the collar is bent, this is an “environmental…characteristic or performance aspect of the wearer” and the bent collar will not result in sufficient contact of the protuberance and the disclosed sensor would be capable of detecting an incorrect bend angle of the collar).

Regarding claim 40, Smith discloses (see abstract; Figs. 15-16; [0111]-[0136] & [0163]-[0170]) a collar (106, see Fig. 16, note that as per [0170], section 107 may comprise laryngeal bridge 105 as shown in Fig. 15, which divides front section 107 into two sections) sized to be worn around the neck of a human subject (see [0170]), the collar comprising: at least one member (108 + 107) that defines an arc 0 and greater than 1800  (as shown in Fig. 16, as discussed above, the first and second side members are not interpreted to include the laryngeal bridge 105, therefore because the laryngeal bridge 105 is necessary to make the entire collar have an arc of 360o, then the central, first side, and second side members would have an arc less than 3600 since that grouping of structures doesn’t have the laryngeal bridge 105) having a diameter (as shown in Fig. 16); a first compressor (protuberance 103, see [0170]); at a first end of the arc; a second compressor (protuberance 103, see [0170]) at a second end of the arc, wherein the collar is adapted to exert an inwardly-directed force on the first and second compressors when worn (see [0170]); and a bend angle sensor configured and positioned to detect a bend angle of the collar, wherein the bend angle correlates to the inwardly-directed force on the first and second compressors when worn (see [0146], note that the sensors disclosed detect when the protuberance is properly placed over a neck vein and is exerting an appropriate pressure to restrict blood flow, if the collar is bent, this is an “environmental…characteristic or performance aspect of the wearer” and the bent collar will not result in sufficient contact of the protuberance and the disclosed sensor would be capable of detecting an incorrect bend angle of the collar).
Smith further discloses (claim 41) a microprocessor and digital memory storage system in operative communication with the bend angle sensor (see [0146]-[0150]; (claim 42) wherein the first and second compressors are movably engaged with the first and second side members, respectively (see [0115], moveably engage the front section as they are slid into place between the neck and the device and adhered to the device); and (claim 43) wherein the at least one member comprises: a central member (108); a first side member (portion of section 107 between 110 and laryngeal bridge 105) having the first end with the first compressor (protuberance 103, see [0170]) and another end (near #110) engaged with the central member; and a second side member (portion of section 107 between 111 and laryngeal bridge 105) having the second end with the second compressor (protuberance 103, see [0170]) and another end (near #111) engaged with the central member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US2012/0197290 to Smith et al. (hereinafter “Smith2”) (previously of record).
Smith discloses the invention substantially as claimed as discussed above, however, with respect to claims 12-13, Smith fails to specifically disclose wherein the central member further comprises a fit adjustment element attached to a surface facing the neck when worn, wherein the fit adjustment element is inflatable.  Smith2 discloses a collar sized to be worn around the neck of a human subject (see [0024]), and further discloses a fit adjustment element on a central member attached to a surface facing the neck when worn, which is inflatable (see [0029]) in the same field of endeavor for the purpose of allowing for a very precise degree of pressure delivery to the vasculature by altering the circumference or pressure the collar is exerting (see [0029]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith's collar with an inflatable fit adjustment element, as taught by Smith2, in order to allow for a very precise degree of pressure delivery to the vasculature by altering the circumference or pressure the collar is exerting (i.e., more precise than the adjustments capable via the Velcro connections of Smith at 110/111).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US2012/0197290 to Smith et al. (hereinafter “Smith3”) (previously of record).
Smith discloses the invention substantially as claimed as discussed above, however, with respect to claim 30, Smith fails to specifically disclose wherein the fit adjustment element is inflatable.  Smith3 discloses a collar sized to be worn around the neck of a human subject (see [0024]), and further discloses a fit adjustment element which is inflatable (see [0029]) in the same field of endeavor for the purpose of allowing for a very precise degree of pressure delivery to the vasculature by altering the circumference or pressure the collar is exerting (see [0029]).  It would have been obvious to one having .

Claims 14 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Smith discloses the invention substantially as claimed as discussed above, however, with respect to claim 14, Smith fails to specifically disclose wherein the system comprises two or more central members.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the system comprise two central members as a matter of mere duplication of parts, since it has been held that that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B)).  Here, having an additional central member would not produce a new and unexpected result – it would still result in a collar suited for applying pressure to the neck veins of the wearer.
Smith discloses the invention substantially as claimed as discussed above, however, with respect to claims 44-45, Smith fails to specifically disclose wherein the central member comprises the bend angle sensor; and wherein the bend angle sensor comprises a first part and a second part, the first side member comprising the first part and the second side member comprising the second part.  Rather, Smith is silent as to specific placement of the sensor.  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of being "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine which structures to place the bend angle sensor on .

Response to Arguments

Applicant’s arguments with respect to claim(s) 8-9, 11-14, 16, 25-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771